DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-18. Claim 10 has been cancelled. Claims 1-9, and 11-18 have been amended. Accordingly, claims 1-9, and 11-18 are pending in the current application.
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case in parent claim 9, applicant states that imaging is done without the use of a lens, however, in dependent claims 11-13 imaging is done with the use of an imaging lens. Claim 9 requires the state of doing imaging without the use of a lens, therefore, even if presented in a conditional sense in claims 11-13 was not presented in the conditional in parent claim 9, thus the inclusion of a lens in imaging renders the claim language indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. (US 20180047766 A1) in view of de Graff et al. (US 20100178722 A1) and further in view of Kokobun et al. (US 20150206911 A1).
Regarding Claim 1, Pyo et al. teaches an imaging device (Abstract) comprising:
a semiconductor substrate (Paragraphs 84-85);
a plurality of directive pixel output units formed on the semiconductor substrate, wherein the plurality of directive pixel output units is configured to receive incident light from an imaging target, each directive pixel output unit of the plurality of directive pixel output units is configured to independently set an incident angle directivity indicative of a directivity to an incident angle of the incident light (Paragraphs 84-85); and
a plurality of non-directive pixel output units formed on the semiconductor substrate and having no configuration for providing the incident angle directivity (Paragraphs 84-85).
However, Pyo et al. does not explicitly teach receiving incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole.
de Graff et al., however, teaches receiving incident light from an imaging target entering without intervention of any of an imaging lens and a pinhole (Paragraph 98).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the imaging device of Pyo et al. to exclude the usage of an imaging lens and a pinhole in order to provide reliability and superior functionality under strain in complex geometries (See de Graff et al. Paragraph 11).
However, neither of Pyo et al. and de Graff et al. explicitly teach “independently set an incident angle directivity indicative a directivity of the each directive pixel output unit at an incident angle of the incident light”.
Kokobun et al. , however, teaches independently set an incident angle directivity indicative a directivity of the each directive pixel output unit at an incident angle of the incident light (Paragraphs 77-84).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the imaging device of Pyo et al. in view of de Graff et al. to independently set the incident angle directivity of each directive pixel at an incident angle of the incident light as shown in Kokubun above, in order to correct for luminance attenuation of imaging at peripheral regions of the imaging region (See Kokobun et al. Paragraph 3).
Regarding Claim 2, Pyo et al., de Graff et al., and Kokobun et al. teach the imaging device according to claim 1, Pyo et al. further teaches wherein each directive pixel output of the plurality of directive pixel output units is configured to output a first detection signal, each non-directive pixel output unit of the plurality of non-directive pixel output units is configured to output a second detection signal, and the imaging device is configured to: generate a detection image based on the first detection signal output from the each directive pixel output unit, wherein the imaging target is absent in the detection image; and generate a captured image based on the second detection signal output from the (Paragraphs 38-41; Paragraph 44).
Regarding Claim 3, Pyo et al., de Graff et al., and Kokobun et al. teach the imaging device according to claim 2, Pyo et al. further teaches wherein a number of the plurality of directive pixel output units utilized for the generation of the detection image coincide with a number of the plurality of non-directive pixel output units utilized for the generation of the captured image (Paragraphs 49-52), and an angle of view of a restoration image coincides with an angle of view of the captured image (Paragraphs 55-56; Paragraphs 95-96).
Regarding Claim 4, Pyo et al., de Graff et al., and Kokobun et al. teach the imaging device according to claim 1, Pyo et al. further teaches a rectangular region that includes the plurality of non-directive pixel output units (Figures 7a-7c).
Regarding Claim 5, Pyo et al., de Graff et al., and Kokobun et al. teach the imaging device according to claim 4, Pyo et al. further teaches wherein the plurality of non-directive pixel output units is around the rectangular region (Figures 7a-7c).
Regarding Claim 6, Pyo et al., de Graff et al., and Kokobun et al. teach the imaging device according to claim 1, Pyo et al. further teaches wherein each directive pixel output unit of the plurality of directive pixel output units includes: one photodiode; and a light shielding film, wherein the light shielding film is configured to shield the one photodiode from incidence of a part of the incident light to the photodiode (Paragraph 39; Paragraph 66).
Regarding Claim 7, Pyo et al., de Graff et al., and Kokobun et al. teach the imaging device according to claim 1, Pyo et al. further teaches wherein each directive pixel output unit of the plurality of directive pixel output units includes a plurality of photodiodes, and the each directive pixel output unit is confiqured to output one detection signal corresponding to a set of photodiodes of the plurality of photodiodes (Paragraph 39; Paragraphs 55-56; Paragraph 66; Paragraphs 95-96)
Regarding Claim 8, Pyo et al., de Graff et al., and Kokobun et al. teach the imaging device according to claim 1, Pyo et al. further teaches wherein the imaging device is configured to control a first output pixel value and a second output pixel value, the first output pixel value is of a first directive pixel output unit of the plurality of directive pixel output units, and the second output pixel value is of a second directive pixel output unit of the plurality of directive pixel output units (Paragraph 39; Paragraphs 55-56; Paragraph 66; Paragraphs 84-85; Paragraphs 95-96).
However, neither of Pyo et al. and de Graff et al. explicitly teach that the first output pixel value and the second output pixel value are controlled such that the incident angle directivity to the incident light from the imaging target for the first output pixel value is different from the incident anqle directivity of the second output pixel value each other.
Kokobun et al., however, teaches that the first output pixel value and the second output pixel value are controlled such that the incident angle directivity to the incident light from the imaging target for the first output pixel value is different from the incident anqle directivity of the second output pixel value each other (Paragraphs 77-84).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the imaging device of Pyo et al. in view of de Graff et al. to independently set the incident angle directivity of each directive pixel at an incident angle of the incident light as shown in Kokubun above, in order to correct for luminance attenuation of imaging at peripheral regions of the imaging region (See Kokobun et al. Paragraph 3). 
Claim 9 has limitations similar to those claimed in claims 1-8 above, and are rejected for the same reasons of obviousness as used above. Pyo et al. further teaches an image processing apparatus (Paragraphs 26-33) comprising: an imaqe qeneration controllinq section confiqured to control an output imaqe qeneration process, wherein the output imaqe qeneration process is controlled based on (Paragraphs 26-33).
Regarding Claim 11, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 9, wherein the imaging device further includes a specific region that includes the plurality of non-directive pixel output units, and the imaging device is configured to generate a captured image in the specific region by the imaging lens in a case the imaging lens is attached to the image processing apparatus (Paragraph 54).
Regarding Claim 12, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 11, wherein the imaging device is further configured to: generate a detection image based on the first detection signal output from the each directive pixel output unit; and generate the captured image based on the second detection signal output form the each non-directive pixel output unit, the image generation controlling section is further configured to control the output image generation process to select one of the detection image or the captured image, and the selection is based on an attachment state of the imaging lens to the image processing apparatus (Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraphs 84-85; Paragraphs 95-96).
Regarding Claim 13, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 11, wherein at least a set of directive pixel output units of the plurality of directive pixel output units is in an image circle of the imaging lens in a case the imaging lens is attached to the image processing apparatus (Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraphs 84-85; Paragraphs 95-96), and the image processing apparatus further comprising a focus controlling section configured to adjust a focus of the image processing apparatus based on the first detection signal output from each directive pixel output unit of at least two directive pixel output units of the set of directive pixel output units (Paragraphs 27-28)
Regarding Claim 14, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 9, further comprising: an exposure controlling section configured to control exposure of the imaging device based on the second detection signal output from at least one non-directive pixel output unit of the plurality of non-directive pixel output units (Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraph 72; Paragraphs 84-85; Paragraphs 95-96).
Regarding Claim 15, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 14, wherein the exposure controlling section is further confiqured to control exposure of the plurality of directive pixel output units (Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraph 72; Paragraphs 84-85; Paragraphs 95-96).
Regarding Claim 16, Pyo et al. and de Graff et al. teach the image processing apparatus according to claim 9, further comprising an image processing section configured to restore a restoration image based on a detection image, wherein the detection image includes the first detection signal output from each directive pixel output unit of the plurality of directive pixel output units (Paragraphs 26-33; Paragraph 39; Paragraphs 54-56; Paragraph 66; Paragraph 72; Paragraphs 84-85; Paragraphs 95-96).
Method Claim 17 is drawn to the method of using corresponding apparatus claimed in claim 9, and is rejected for the same reasons of obviousness as used above.
Claim 18 has limitations similar to those of claim 9 above, and are rejected for the same reasons of obviousness used above. Pyo et al. further teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations (Paragraph 33; Paragraph 60).



Conclusion
 THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483